Case 6:20-mc-00009-JDK Document 13 Filed 11/20/20 Page 1 of 1 PageID #: 172




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

IN THE MATTER OF                             §
                                             §      Case No. 6:20-mc-9-JDK
JASON LEE VAN DYKE                           §
                                             §

                        NOTICE OF RECIPROCAL DISCIPLINE

     Jason Lee Van Dyke (“Movant”), in obedience to the orders of this Honorable Court

and the local rules of practice before the Eastern District of Texas, files the attached order

concerning reciprocal discipline and interim suspension from the District of Columbia Court

of Appeals and notifies the Court of entry of the same.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason Lee Van Dyke
                                                    SBN: 24057426
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    E – jasonleevandyke@protonmail.com
